DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim includes the language “wherein it has a damping layer.”  It is unclear what “it” is referring to, rendering the claim indefinite.
Regarding claim 9, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (EP 2481868) in view of Moss (2018/0298600). 
	With respect to Claim 1, Jungbauer teaches a dismantlable anechoic chamber for sound attenuation (Figure 1), comprising: a plurality of interconnected panels (10/20), 5the panels (10/20) having a groove (100) around their edges, spaces produced by the corresponding grooves (100) at contacting edges of adjacent panels (10/20) being occupied by battens (15), the panels (10/20) having a sandwich-type structure in which a layer of sound-attenuating material (13) is positioned between two main faces (11/11’) of the panel (10/20) and there being dimensional interference (Col. 3, Lines 52-58) 10between battens (52) and panels (10/20), and the chamber having, on its internal face, an additional sound-attenuating layer (60), wherein the sound-attenuating material (13) is a foam material ([0013]) and the batten (15) has an intermediate layer of sound-attenuating plastic or elastomeric material (16) (Col. 2, Lines 4-6; Col. 3, Lines 37-41; Col. 4, Lines 7-10).  Jungbauer fails to explicitly teach wherein the generically described plastics or elastomer material forming the intermediate layer of sound-attenuating material #16 is a foam material.  Moss teaches a similar acoustic wall panel including a plurality of interconnected panels, wherein it is known to employ a foam material on batten (defined by splines #30) so as to maximize airtightness between connected panels ([0049]).  It is further noted that the foam material will inherently have sound attenuating properties as is well known in the art  Because the plastics or elastomeric material of Jungbauer functions to prevent air from passing through junctions between panels, and the foam material of Moss is used for the same purpose, while also having additional thermal/fire proofing properties (i.e. fire foam), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Jungbauer, with the apparatus of Moss, so as to provide a material which maximizes airtightness between panels, similar to the plastics or elastomeric material of Jungbauer, while further providing thermal/fireproofing properties to the chamber structure.
	With respect to Claim 2, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  While it appears obvious from the drawings, Jungbauer and Moss fail to explicitly teach 15wherein the thickness of the layer of sound-attenuating foam material of the batten is less than the thickness of said layer of sound-attenuating material of the panels.  It would have been an obvious design choice to provide wherein the thickness of the layer of sound-attenuating foam material of the batten is less than the thickness of said layer of sound-attenuating material of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 3, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  Jungbauer and Moss fail to explicitly teach wherein the thickness of the layer of acoustic material of the batten is at least 7 mm less than the thickness of said layer of acoustic material of the panels.  It would have been an obvious design choice to provide wherein the thickness of the layer of acoustic material of the batten is at least 7 mm less than the thickness of said layer of acoustic material of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 4, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  Jungbauer and Moss fail to explicitly teach wherein said thickness is at least 10 mm less than said layer of sound-attenuating material of the panels.  It would have been an obvious design choice to provide wherein said thickness is at least 10 mm less than said layer of sound-attenuating material of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 5, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  Jungbauer and Moss fail to explicitly teach wherein said thickness is at least 20 mm less.  It would have been an obvious design choice to provide wherein said thickness is at least 20 mm less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 6, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer and Moss fail to explicitly teach wherein the sound-attenuating material of both the panels and the battens is the same.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the sound-attenuating material of both the panels and the battens is the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 7, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer and Moss fail to explicitly teach wherein said sound-attenuating materials of the panels and battens 30are a pre-pressed sound-attenuating foam material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said sound-attenuating materials of the panels and battens 30are a pre-pressed sound-attenuating foam material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, pre-pressing a foam material is well known and obvious
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (EP 2481868) in view of Moss (2018/0298600), as applied to claim 1 above, and further in view of Thorne (GB 2562310). 
	With respect to Claim 8, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches an interface between vertical battens (15).  Jungbauer and Moss fail to explicitly teach wherein it has a damping layer at the interface between vertical battens.  Thorne teaches a similar chamber formed by a plurality of interconnected panels (Figures 10-11, #264), including a damping layer (235) at the interface between vertical battens (232, when combined with battens #15 of Jungbauer) for the purpose of enhancing acoustic performance of the room/chamber (Page 14, Line 30-Page 15, Line 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Jungbauer as modified, with the apparatus of Thorne, so as to enhance acoustic performance of the room/chamber.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (EP 2481868) in view of Moss (2018/0298600), as applied to claim 1 above, and further in view of Whitney (5,813,180). 
	With respect to Claim 9, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches a corner panel (20) which in turn comprises a layer of sound-attenuating material (13) positioned between two panels having an inside and outside panel, which produces a space (100) a between the end of the outside 40panel and the end of the inside panel (clearly seen in Figure 3), which space forms a groove (100) for receiving one of said battens (15).  Jungbauer and Moss fail to explicitly teach 35wherein it comprises at least one corner panel, which in turn comprises a layer of sound-attenuating material positioned between two panels, i.e. an inside panel and an outside panel, said corner panel being such that, at least at one end, said layer projects beyond the inside panel, and the outside panel continues around the corresponding edge at the end of the layer that projects beyond the inside panel, in such a way that a space is produced between the end of the outside 40panel and the end of the inside panel, which space forms a groove for receiving one of said battens.  Whitney teaches a similar chamber/enclosure (Figures 1-3a) having at least one corner panel (Figure 3a, #21), which in turn comprises a layer of sound-attenuating material (#22 as seen in Figure 3, identical to similar unlabeled components in Figure 3a, when combined) positioned between two panels (23/24), i.e. an inside panel (upper panel in Figure 3a) and an outside panel (lower panel in Figure 3a), said corner panel (30) being such that, at least at one end (right end in Figure 3a), said layer projects beyond the inside panel, and the outside panel continues around the corresponding edge at the end of the layer that projects beyond the inside panel (clearly seen in Figure 3a), in such a way that a space (25) is produced between the end of the outside 40panel and the end of the inside panel clearly seen, which space forms a groove (25) for receiving one of said battens (defined by splines #70, when combined – see Figure 10) (Col. 8, Lines 46-52).  Because Jungbauer as modified and Whitney both teach alternative design for a similar sandwich type corner panels used to for a similar chamber/enclosure, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Jungbauer, with the apparatus of Whitney so as to provide simple substitution of one known corner panel configuration for another, to provide the predictable result of either corner panel design successfully functioning as a corner panel for the chamber/enclosure.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to dismantlable anechoic chambers are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837